
	

113 HR 4714 IH: CAMPUS Debit Cards Act
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4714
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. George Miller of California (for himself, Ms. Waters, Mr. Welch, Ms. Slaughter, Mr. Scott of Virginia, Mr. Cummings, Mr. Waxman, Mr. Conyers, Mr. Tierney, Mrs. Davis of California, Mr. Grijalva, Mr. Bishop of New York, Mr. Sablan, Ms. Wilson of Florida, Ms. Bonamici, Mr. Pocan, Mr. Takano, Mr. Ellison, Mr. Cartwright, Ms. Clarke of New York, Mr. Jeffries, Mr. McDermott, Mr. Nadler, Ms. Pingree of Maine, Mr. Huffman, Mr. Thompson of California, Ms. Lee of California, Ms. Lofgren, Ms. Chu, Mrs. Napolitano, Mr. Lowenthal, Ms. Brownley of California, Mr. Schiff, Ms. Bass, Mr. Enyart, Ms. Norton, Ms. Shea-Porter, Mr. Rangel, Mrs. McCarthy of New York, Mr. Butterfield, Ms. Eshoo, Mr. Meeks, Mr. Sarbanes, Mr. Hinojosa, Mr. Farr, Ms. Matsui, Mr. Danny K. Davis of Illinois, Ms. Schakowsky, Mr. Carson of Indiana, Ms. Speier, Ms. Brown of Florida, Mr. Van Hollen, Mr. Honda, Mr. Clay, Mr. DeFazio, Ms. Frankel of Florida, Ms. Fudge, Mr. Gene Green of Texas, Mr. Yarmuth, Mr. Braley of Iowa, Mr. Rush, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Higher Education Act of 1965 to establish requirements for preferred banking
			 arrangements, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Curbing Abusive Marketing Practices with University Student Debit Cards Act or the CAMPUS Debit Cards Act.
		2.Preferred banking arrangementsSection 487 of the Higher Education Act of 1965 (20 U.S.C. 1094) is amended—
			(1)in subsection (a), by adding at the end the following new paragraph:
				
					(30)In the case of an institution that has entered into a preferred banking arrangement, the
			 institution will meet the requirements of subsection (k).;
			(2)in subsection (i), by adding at the end the following new paragraph:
				
					(7)Preferred banking arrangement
						(A)In generalThe term preferred banking arrangement means an arrangement or agreement between a financial institution and an institution of higher
			 education under which the institution of higher education directly or
			 indirectly recommends, promotes, or endorses to its students, or requires
			 the delivery of funds awarded under this Act to its students through, the
			 deposit accounts or the general-use prepaid cards of the financial
			 institution or the financial institution in general.
						(B)Financial termsFor purposes of this paragraph—
							(i)the terms bank and savings association have the definition given those terms, respectively, under section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813);
							(ii)the term credit union means a Federal credit union and a State credit union as those terms are defined, respectively,
			 under section 101 of the Federal Credit Union Act (12 U.S.C. 1752);
							(iii)the term financial institution means a bank, savings association, credit union, or a person who has entered into an agreement
			 with a bank, savings association, or credit union; and
							(iv)the term general-use prepaid card—
								(I)means a card or other payment code or device issued by any person that is—
									(aa)redeemable at multiple merchants or service providers, or automated teller machines;
									(bb)purchased or loaded on a prepaid basis; and
									(cc)honored, upon presentation, by merchants for goods or services, or at automated teller machines;
			 and
									(II)does not include an electronic promise, plastic card, or payment code or device that is—
									(aa)used solely for telephone services;
									(bb)a loyalty, award, or promotional gift card, as defined by the Secretary;
									(cc)issued in paper form only (including for tickets and events); or
									(dd)redeemable solely for admission to events or venues at a particular location or group of affiliated
			 locations, which may also include services or goods obtainable at the
			 event or venue after admission or in conjunction with admission to such
			 events or venues, at specific locations affiliated with and in geographic
			 proximity to the event or venue.; and
			(3)by adding at the end the following new subsection:
				
					(k)Requirements for preferred banking arrangement
						(1)In generalAn institution of higher education that enters into a preferred banking arrangement with a
			 financial institution shall—
							(A)develop a code of conduct with respect to the preferred banking arrangement with which the
			 officers, employees, and agents of the institution of higher education
			 shall comply, that—
								(i)prohibits a conflict of interest with the responsibilities of an officer, employee, or agent of the
			 institution of higher education with respect to such arrangement;
								(ii)requires each such officer, employee, and agent to act in the best interests of the students
			 enrolled at the institution of higher education in carrying out such
			 arrangement; and
								(iii)at a minimum, includes the provisions described in paragraph (2);
								(B)publish such code of conduct prominently on the website of the institution of higher education;
							(C)administer such code by, at a minimum, requiring that all of the officers, employees, and agents of
			 the institution of higher education with responsibilities with respect to
			 the preferred banking arrangement be annually informed of the provisions
			 of the code of conduct; and
							(D)provide effective enforcement of such code.
							(2)Code of conduct requirementsThe code of conduct requirements described in this paragraph are as follows:
							(A)Ban on revenue-sharing arrangements
								(i)ProhibitionThe institution of higher education shall not enter into any revenue-sharing arrangement with any
			 financial institution.
								(ii)DefinitionFor purposes of this subparagraph, the term revenue-sharing arrangement—
									(I)means an arrangement between an institution of higher education and a financial institution under
			 which—
										(aa)a financial institution provides deposit accounts or general-use prepaid cards to students
			 attending the institution of higher education or to the families of such
			 students; and
										(bb)the institution of higher education recommends, promotes, utilizes, sponsors, or otherwise endorses
			 the financial institution or the deposit accounts or general-use prepaid
			 cards of the financial institution and in exchange, the financial
			 institution pays a fee or provides other material benefits, including
			 revenue or profit sharing, to the institution of higher education, or an
			 officer, employee, or agent of the institution of higher education; and
										(II)does not include an arrangement under which a financial institution pays a fair market price to an
			 institution of higher education for the advertising or marketing of the
			 financial institution to the general public by the institution of higher
			 education.
									(B)Gift ban
								(i)ProhibitionNo officer, employee, or agent of an institution of higher education who has responsibilities with
			 respect to a preferred banking arrangement or has other responsibilities
			 with respect to a financial institution shall solicit or accept any gift
			 from the financial institution.
								(ii)DefinitionIn this subparagraph, the term gift means any gratuity, favor, discount, entertainment, hospitality, loan, or other item having a
			 monetary value of more than a de minimus amount. The term includes a gift
			 of services, transportation, lodging, or meals, whether provided in kind,
			 by purchase of a ticket, payment in advance, or reimbursement after the
			 expense has been incurred.
								(iii)ExceptionsThe term gift shall not include any of the following:
									(I)Standard material, activities, or programs on issues related to a loan, default aversion, default
			 prevention, or financial literacy, such as a brochure, a workshop, or
			 training, but only if such materials, activities, or programs do not
			 promote a product or service of a financial institution.
									(II)Favorable terms, conditions, and benefits on the financial products of the financial institution
			 made available to all employees of the institution of higher education if
			 such terms, conditions, or benefits are comparable to those provided to
			 all students of the institution of higher education.
									(III)Entrance and exit counseling services provided to borrowers to meet the responsibilities of the
			 institution of higher education for entrance and exit counseling as
			 required by subsections (b) and (l) of section 485, as long as—
										(aa)the staff of the institution of higher education are in control of the counseling (whether in
			 person or via electronic capabilities); and
										(bb)such counseling does not promote the products or services of any specific lender.
										(IV)Philanthropic contributions to an institution of higher education from a financial institution that
			 are unrelated to the deposit accounts or the general-use prepaid cards of
			 the financial institution or the financial institution in general or any
			 contribution from the financial institution that is not made in exchange
			 for any advantage related to the financial institution.
									(V)State education grants, scholarships, or financial aid funds administered by or on behalf of a
			 State.
									(iv)Rule for gifts to family membersFor purposes of this subparagraph, a gift to a family member of an officer, employee, or agent of
			 an institution of higher education, or to any other individual based on
			 that individual’s relationship with the officer, employee, or agent, shall
			 be considered a gift to the officer, employee, or agent if—
									(I)the gift is given with the knowledge and acquiescence of the officer, employee, or agent; and
									(II)the officer, employee, or agent has reason to believe the gift was given because of the official
			 position of the officer, employee, or agent.
									(C)Ban on staffing assistance
								(i)ProhibitionThe institution of higher education shall not request or accept from any financial institution any
			 assistance with any office or department of the institution of higher
			 education.
								(ii)Certain assistance permittedNothing in this paragraph shall be construed to prohibit the institution of higher education from
			 requesting or accepting assistance from a financial institution related
			 to—
									(I)professional development training for financial aid administrators;
									(II)providing educational counseling materials, financial literacy materials, or debt management
			 materials to borrowers, provided that such materials disclose to borrowers
			 the identification of any financial institution that assisted in preparing
			 or providing such materials; or
									(III)staffing services on a short-term, nonrecurring basis to assist the institution of higher education
			 with financial aid-related functions during emergencies, including
			 State-declared or federally declared natural disasters, federally declared
			 national disasters, and other localized disasters and emergencies
			 identified by the Secretary.
									(D)Contracting arrangements prohibited
								(i)In generalExcept as provided in clause (ii), an officer, employee, or agent of an institution of higher
			 education who has responsibilities with respect to a preferred banking
			 arrangement or has other responsibilities with respect to a financial
			 institution shall not accept from any financial institution any fee,
			 payment, or other financial benefit (including the opportunity to purchase
			 stock) as compensation for any type of consulting arrangement or other
			 contract to provide services to or on behalf of the financial institution.
								(ii)ExceptionClause (i) shall not prohibit an institution of higher education from permitting an officer,
			 employee, agent, or contractor of a financial institution to serve on a
			 board of directors, or as a trustee, of the institution of higher
			 education, if the institution of higher education has a written conflict
			 of interest policy that requires such a board member or trustee to recuse
			 themselves from any decision regarding deposit or prepaid accounts or a
			 preferred banking arrangement at the institution of higher education.
								(E)Interaction with studentsThe institution of higher education shall not deny or cause unnecessary delay in the disbursement
			 of a loan or grant under this title based on a student’s selection of a
			 particular financial institution.
							(F)Advisory board compensationAn employee, officer, or agent of an institution of higher education who has responsibilities with
			 respect to a preferred banking arrangement or has other responsibilities
			 with respect to a financial institution, and who serves on an advisory
			 board, commission, or group established by a financial institution, shall
			 be prohibited from receiving anything of value from the financial
			 institution, except that the employee may be reimbursed for reasonable
			 expenses incurred in serving on such advisory board, commission, or group..
			3.Disbursement of credit balancePart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by
			 adding at the end the following:
			
				493E.Disbursement of credit balance
					(a)Establishment of System for DisbursementNot later than 3 years after the date of enactment of the CAMPUS Debit Cards Act, each institution
			 of higher education that enrolls a student who receives a grant or loan
			 under this title shall establish a system for the disbursement of credit
			 balances in accordance with subsection (b).
					(b)Electronic Payment SystemEach institution of higher education described in subsection (a) shall establish a system for
			 disbursement of credit balances through electronic payments to a deposit
			 account or a general-use prepaid card (defined in section 487(i)(7)) with
			 the protections afforded under the Electronic Fund Transfer Act (15 U.S.C.
			 1693 et seq.).
					(c)Distribution OptionsThe Secretary of Education, in consultation with the Secretary of the Treasury and the Bureau of
			 Consumer Financial Protection, shall conduct a pilot program on providing
			 students with the option of receiving credit balances by using the
			 Treasury Direct Express system established under section 3336 of title 31,
			 United States Code, or through any other low-cost alternative as
			 determined by the Secretary.
					(d)Credit BalanceIn this section, the term credit balance means the amount of program funds under this title credited to a student’s ledger account at an
			 institution of higher education that exceed the amount assessed the
			 student by the institution for allowable institutional charges, as defined
			 by the Secretary..
		4.Preventing unfair and deceptive marketing of financial products to students of institutions of
			 higher education
			(a)In generalThe Consumer Financial Protection Act of 2010 is amended by inserting after section 1031 the
			 following:
				
					1031A.Preventing unfair and deceptive marketing of financial products to students of institutions of
			 higher education
						(a)DefinitionsIn this section:
							(1)Financial institutionThe term financial institution means any institution that offers, provides, or issues financial products, including banks,
			 savings associations, and credit unions.
							(2)Institution of higher educationThe term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C.
			 1002).
							(b)Disclosure required
							(1)Disclosure by institutions of higher educationAn institution of higher education, or an alumni organization or foundation affiliated with or
			 related to an institution of higher education, shall publicly disclose
			 (including on the website of such institution, organization, or
			 foundation) any contract or other agreement made with a financial
			 institution for the purpose of marketing a financial product—
								(A)in the case of a contract or agreement entered into before the date of enactment of this section,
			 by not later than 90 days after such date of enactment; and
								(B)in the case of a contract or agreement entered into on or after such date of enactment, by not
			 later than 90 days after the institution, organization, or foundation
			 enters into the contract or agreement.
								(2)Reports by financial institutions
								(A)In generalEach financial institution shall submit an annual report to the Bureau containing the terms and
			 conditions of all contracts or other agreements made with an institution
			 of higher education, or an alumni organization or foundation affiliated
			 with or related to an institution of higher education, relating to any
			 financial product offered to students at such institution of higher
			 education.
								(B)Details of reportThe report under subparagraph (A) shall include—
									(i)any memorandum of understanding between or among the financial institution and an institution of
			 higher education, alumni organization, or foundation that directly or
			 indirectly relates to any aspect of any agreement referred to in
			 subparagraph (A) or controls or directs any obligations or distribution of
			 benefits between or among any such entities;
									(ii)the amount of any payments from the financial institution to the institution of higher education,
			 alumni organization, or foundation during the period covered by the
			 report, and the precise terms of any agreement under which such amounts
			 are determined; and
									(iii)the number of financial products covered by any such agreement that were originated during the
			 period covered by the report, and the total number of financial products
			 covered by the agreement that were outstanding at the end of such period.
									(C)Aggregation of informationThe information required to be reported under subparagraph (A) shall be aggregated with respect to
			 each institution of higher education or alumni organization or foundation
			 affiliated with or related to such institution of higher education.
								(D)Initial reportThe initial report required under subparagraph (A) shall be submitted to the Bureau not later than
			 1 year after the date of enactment of this section.
								(3)Reports by BureauThe Bureau shall submit to Congress, and make available to the public, an annual report that lists
			 the information concerning the agreements submitted to the Bureau under
			 paragraph (2) by each financial institution, institution of higher
			 education, alumni organization, or foundation.
							(4)Record repositoryThe Bureau shall establish and maintain on its publicly available website a central repository of
			 all contracts and other agreements contained in reports received from
			 financial institutions pursuant to this paragraph, and such contracts and
			 agreements shall be in a form that is easily accessible and retrievable by
			 the public.
							(c)Inducements prohibitedNo financial institution may offer to a student at an institution of higher education any tangible
			 or intangible item to induce the student to apply, purchase, or obtain a
			 financial product offered by the financial institution, if the offer is
			 made–
							(1)on the campus of an institution of higher education;
							(2)near the campus of an institution of higher education, as determined by rule of the Bureau; or
							(3)at an event sponsored by or related to an institution of higher education..
			(b)Rulemaking requiredNot later than the end of the 2-year period beginning on the date of the enactment of this Act, the
			 Bureau of Consumer Financial Protection shall issue regulations
			 identifying as unlawful unfair, deceptive, or abusive acts or practices in
			 connection with any transaction with a consumer for a consumer financial
			 product or service, or the offering of a consumer financial product or
			 service, as described under section 1031 of the Consumer Financial
			 Protection Act of 2010 (12 U.S.C. 5531).
			(c)Technical and conforming amendmentThe table of contents of the Dodd-Frank Wall Street Reform and Consumer Protection Act is amended
			 by adding after the item relating to section 1031 the following:
				
					
						1031A. Preventing unfair and deceptive marketing of financial products to students of institutions
			 of higher education..
			5.Study of financial product marketing
			(a)StudyThe Bureau of Consumer Financial Protection shall carry out a study on the marketing of financial
			 products to students enrolled in institutions of higher education. Such
			 study shall include an analysis of—
				(1)the extent to which financial institutions use an institution of higher education's name, emblem,
			 mascot, logo, or other words, pictures, or symbols readily identified with
			 such institution of higher education in the marketing of financial
			 products, including deposit accounts, general purpose reloadable prepaid
			 cards, and payment services;
				(2)the extent to which institutions of higher education provide access to campus facilities and
			 sponsored functions to financial institutions, including orientation
			 activities for new and prospective students; and
				(3)the extent to which agreements between financial institutions and institutions of higher education
			 are accessible for inspection by students and their families.
				(b)ReportNot later than the end of the 1-year period beginning on the date of the enactment of this Act, the
			 Bureau shall issue a report to the Committees on Education and the
			 Workforce and Financial Services of the House of Representatives and the
			 Committees on Health, Education, Labor, and Pensions and Banking, Housing,
			 and Urban Affairs of the Senate containing—
				(1)all findings and determinations made in carrying out the study required under subsection (a); and
				(2)any legislative recommendations the Bureau may have.
				(c)RulemakingIf, after conducting the study required under subsection (a), the Bureau determines that financial
			 products are not marketed to students enrolled in institutions of higher
			 education in a fair manner, the Bureau shall issue regulations to ensure
			 such products are marketed in a fair manner.
			6.Sense of CongressIt is the sense of the Congress that financial products marketed to students enrolled in
			 institutions of higher education should be presented in a fair and neutral
			 manner.
		7.DefinitionsFor purposes of this Act, the terms financial institution and institution of higher education have the meanings given the terms in section 1031A of the Consumer Financial Protection Act of
			 2010, as added by section 3 of this Act.
		
